Name: Commission Regulation (EEC) No 3858/92 of 29 December 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 390/76 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3858/92 of 29 December 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 2069/92 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 , the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origin ­ ating in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 3013/89 , a levy is applicable to the products falling within CN codes 0204 30 00, 0204 41 00, 0204 42 10 , 0204 42 30, 0204 42 50 , 0204 42 90, 0204 43 00 , 0204 50 51 , 0204 50 53 , 0204 50 55, 0204 50 59 , 0204 50 71 and 0204 50 79 listed in Annex II to that Regulation ; Whereas, pursuant to Article 12 of Regulation (EEC) No 3013/89 , the levy on frozen carcases and halfcarcases is to be equal to the difference between : (a) the basic price multiplied by a coefficient representing the relationship existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question , presented in the same form, and the average price of fresh and chilled sheep carcases, and (b) the Community free-at-frontier offer price for the said frozen meat ; Whereas the levy on the meat falling within CN codes 0204 30 00, 0204 41 00 , 0204 42 1 0, 0204 42 30 , 0204 42 50, 0204 42 90 , 0204 43 00, 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 listed in Annex II to Regulation (EEC) No 3013/89 is to be equal to the levy determined for frozen carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coeffi ­ cients are fixed in Annex II to Regulation (EEC) No 2668/80 ; Whereas the seasonally-adjusted basic price for the 1993 marketing year is fixed in Article 2 of Council Regulation (EEC) No 2063/92 (3) ; whereas the coefficient referred to in Article 12 (3) (a) of Regulation (EEC) No 3013/89 is fixed in Article 2 (2) of Regulation (EEC) No 2668/80 (4), as amended by Regulation (EEC) No 3939/87 (*) ; Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arrangements made by the Community with certain non-member countries : Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regards quality and quantity, recorded over the period from the 21st day of the preceding month to the 20th day of the month during which the levies are determined, taking particular account Whereas Council Regulation (EEC) No 715/90 (6), as last amended by Regulation (EEC) No 523/91 Q, lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ;(') OJ No L 289 , 7 . 10 . 1989 , p. 1 . (2) OJ No L 215, 30 . 7 . 1992, p. 59 . (3) OJ No L 215, 30 . 7 . 1992, p. 45 . 0 OJ No L 373 , 31 . 12. 1987, p. 1 . (4) OJ No L 276, 20 . 10 . 1980, p . 39 . (6) OJ No L 84, 30 . 3 . 1990, p. 85 . 0 OJ No L 58, 5 . 3 . 1991 , p . 1 . 31 . 12. 92 Official Journal of the European Communities No L 390/77 Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (2) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (3) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 263 , 19 . 9 . 1991 , p. 1 . (2) OJ No L 387, 31 . 12 . 1992, p. 1 . (3) OJ No L 387, 31 . 12 . 1992. No L 390/78 Official Journal of the European Communities 31 . 12. 92 ANNEX to the Commission Regulation of 29 December 1992 fixing the import levies on frozen sheepmeat and goatmeat (') ( 2) (ECU/100 kg) Week No 1 Week No 2 Week No 3 Week No 4 CN code from 4 to from 1 1 to from 1 8 to from 25 to 10 January 1993 17 January 1993 24 January 1993 31 January 1993 0204 30 00 174,128 176,340 178,913 180,750 0204 41 00 174,128 176,340 178,913 180,750 020442 10 121,890 123,438 125,239 126,525 020442 30 191,541 193,974 196,804 198,825 0204 42 50 226,366 229,242 232,587 234,975 0204 42 90 226,366 229,242 232,587 234,975 0204 43 10 316,913 320,939 325,622 328,965 0204 43 90 316,913 320,939 325,622 328,965 0204 50 51 174,128 176,340 178,913 180,750 0204 50 53 121,890 123,438 125,239 126,525 0204 50 55 191,541 193,974 196,804 198,825 0204 50 59 226,366 229,242 232,587 234,975 0204 50 71 226,366 229,242 232,587 234,975 0204 50 79 316,913 320,939 325,622 328,965 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89 , (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90 . ( 2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.